    Case: 1:19-cv-08251 Document #: 55 Filed: 09/11/20 Page 1 of 4 PageID #:607




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



THE GARMON CORPORATION, and MAXIM
ZENWISE OPCO, LLC,
                                                       Civil Action No. 1:19-cv-08251
               Plaintiffs and Counterdefendants,
                                                       Hon. Matthew F. Kennelly
       v.

VETNIQUE LABS, LLC,

               Defendant and Counterclaimant.


                                   JOINT STATUS REPORT

       In connection with the status hearing set in this matter for September 22, 2020, plaintiffs

and counterdefendants, The Garmon Corporation (“Garmon”), and Maxim Zenwise Opco, LLC

(“Zenwise”) (collectively, “Plaintiffs”), and defendant and counterclaimant Vetnique Labs, LLC

(“Vetnique”), all by and through their undersigned counsel, provide this Joint Status Report and

state as follows:

       1.      Schedule of Dates and Deadlines. On May 6, 2020, the Court entered a reset

schedule of dates and deadlines under the Local Patent Rules [see ECF Doc. #36]. The parties

are proceeding pursuant to that schedule.

       2.      Status of Pleadings. All the filed claims are now at issue. Vetnique has filed

answers and affirmative defenses to the allegations in Plaintiffs’ First Amended Complaint, and

Plaintiffs have filed answers and affirmative defenses to the allegations in Vetnique’s First

Amended Counterclaims.

       3.      Status of Disclosures and Discovery. The parties exchanged their initial

disclosures and productions of documents pursuant to Federal Rule of Civil Procedure 26(a)(1)



                                                 -1-
    Case: 1:19-cv-08251 Document #: 55 Filed: 09/11/20 Page 2 of 4 PageID #:608




and LPR 2.1 on June 4, 2020.

       Vetnique served its initial infringement contentions pursuant to LPR 2.2 on June 18, 2020

and served supplemental initial infringement contentions on June 29, 2020. Plaintiffs’ served

their initial invalidity and non-infringement contentions pursuant to LPR 2.3 and 2.4 on July 2,

2020. Vetnique served its initial response to Plaintiffs’ initial invalidity and non-infringement

contentions pursuant to LPR 2.5 on July 16, 2020. Vetnique’s list identifying claims pursuant to

LPR 3.1(a)(1) is due on October 29, 2020.

       Meanwhile, the parties have also been conducting party and non-party discovery pursuant

to Rules 30, 33, 34, 36, and 45 of the Federal Rules of Civil Procedure. The parties have served

each other with multiple sets of written discovery requests, and the parties have also served non-

parties with subpoenas for production of documents and testimony.

       4.      Status of Briefing of Unresolved Motion. On August 31, 2020, Plaintiffs filed a

Motion to Compel Responses to Plaintiffs’ First Set of Interrogatories [ECF Docs. #51, #52 and

#52-1] requesting an order compelling Vetnique to provide further responses to Plaintiffs’

Interrogatories Nos. 3 through 10. Vetnique filed an Opposition on August 31, 2020 [ECF Doc.

#53]. Plaintiffs filed a Reply on September 1, 2020 [ECF Doc. #54].

       5.      Status of Settlement Efforts. The parties engaged in informal settlement

discussions before this lawsuit was filed. The parties have agreed to continue those discussions

as the case progresses, but believe they need to conduct further discovery before they will be

able to engage in a productive settlement dialogue.




                                                -2-
    Case: 1:19-cv-08251 Document #: 55 Filed: 09/11/20 Page 3 of 4 PageID #:609




Dated: September 11, 2020             Respectfully Submitted:

                                      /s/ Brian C. Padove
                                      Brian C. Padove
                                      WATT, TIEDER, HOFFAR & FITZGERALD, LLP
                                      10 S. Wacker Dr., Suite 1100
                                      Chicago, IL 60606
                                      Tel: 312-219-6900
                                      achollet@watttieder.com
                                      bpadove@watttieder.com

                                      Colin C. Holley
                                      (Admitted Pro Hac Vice)
                                      WATT, TIEDER, HOFFAR & FITZGERALD, LLP
                                      4 Park Plaza, Suite 1000
                                      Irvine, CA 92614
                                      Tel: 949-852-6700
                                      Fax: 949-261-0771
                                      cholley@watttieder.com

                                      Counsel for Plaintiffs and Counterdefendants,
                                      The Garmon Corporation and Maxim Zenwise Opco,
                                      LLC


Dated: September 11, 2020             Respectfully Submitted:

                                      /s/ Patrick T. Muffo
                                      Patrick T. Muffo
                                      Joseph R. Lanser
                                      SEYFARTH SHAW LLP
                                      233 S. Wacker Dr., Suite 8000
                                      Chicago, IL 60606
                                      Tel: 312-460-5000
                                      Fax: 312-460-7000
                                      pmuffo@seyfarth.com
                                      jlanser@seyfarth.com

                                      Counsel for Defendant and Counterclaimant,
                                      Vetnique Labs, LLC




                                       -3-
    Case: 1:19-cv-08251 Document #: 55 Filed: 09/11/20 Page 4 of 4 PageID #:610




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I electronically filed the foregoing Joint

Status Report with the Clerk of the Court for the Northern District of Illinois using the Court’s

CM/ECF system, which shall send notification of such filing to all counsel of record.



                                            /s/ Brian C. Padove
                                            __________________________________________




                                              -4-
